              Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 1 of 12




                                                      THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10    JOSH KLEIN, a California Resident; and              Case No. 2:20-cv-01628-BJR
      COVALENCE CAPITAL FUND I, LP, a
11    Delaware limited partnership,                       DECLARATION OF JON-ERIK
                                                          MAGNUS IN SUPPORT OF
12                               Plaintiffs,              DEFENDANT’S OPPOSITION TO
                                                          PLAINTIFFS’ MOTION FOR
13           vs.                                          SUMMARY JUDGMENT
14
      DOUGLAS JAE WOO KIM, a New York
15    resident,

16                               Defendant.

17

18          I, Jon-Erik Magnus, declare as follows:

19          1.     I am an attorney with Rogers Joseph O’Donnell and I represent Douglas Jae Woo

20   Kim in the above-captioned matter. I am competent to testify and have personal knowledge of the

21   matters described herein.

22          2.      Plaintiffs initiated this action in November 2020. Mr. Kim filed an answer on

23   January 8, 2021, and his operative Amended Answer on January 29, 2021. Beginning in mid-

24   February 2019 Mr. Kim served a number of discovery requests to both Plaintiffs and to third

25                                                                                   LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                          CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                1301 SECOND AVENUE, SUITE 2800
                                                                          SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                     TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                 529644.1
              Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 2 of 12




 1   parties. Those discovery requests are outlined below in detail. The vast majority of these

 2   discovery requests are outstanding—i.e., Mr. Kim has not received full responses (and, in many

 3   cases, Mr. Kim has not received any responses).

 4          3.      Despite the outstanding requests, Plaintiffs brought a summary judgment motion

 5   on April 19, 2021. I make this declaration pursuant to Fed. R. Civ. P 56(d) to explain why Mr.

 6   Kim cannot present facts essential to justify his opposition to that motion, in light of the early stage

 7   of this litigation and his numerous outstanding discovery requests that seek information highly

 8   relevant to the pending summary judgment motion.

 9          Discovery to Plaintiffs

10          4.      On February 19, 2021, Mr. Kim served document requests and interrogatories on

11   Plaintiffs Josh Klein and Covalence Capital Fund I, LP (“Covalence”). A true and correct copy of

12   the discovery served on Plaintiffs is attached hereto as Exhibit A. On March 22, 2021, Mr. Klein

13   and Covalence objected to and, with many exceptions, responded to those requests. A true and

14   correct copy of Plaintiffs’ responses are attached hereto as Exhibit B. On April 16, 2021, I sent

15   Plaintiffs’ counsel a letter outlining numerous deficiencies in Plaintiffs’ discovery responses. The

16   meet and confer letter requested that Plaintiffs simply identify which responses it would agree to

17   amend based on the issues identified and to propose a timeline for serving amended responses. A

18   true and correct copy of the April 16, 2021, letter is attached hereto as Exhibit C. On April 26,

19   2021, Plaintiffs’ counsel responded to that letter, largely objecting to Mr. Kim’s request for

20   amended responses but representing that Plaintiffs would amend certain responses and provide

21   additional documents.     However, Plaintiffs’ offer was conditioned on serving the amended

22   responses in a manner that departs from the form required by the Rules of Civil Procedure. A true

23   and correct copy of Plaintiffs’ April 26, 2021, is attached hereto as Exhibit D. On May 3, 2021,

24   I responded to Plaintiffs’ counsel via e-mail reiterating Mr. Kim’s desire to receive amended

25                                                                                          LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                                 CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                       1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                            TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                        529644.1
              Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 3 of 12




 1   discovery responses in the form required by the discovery rules and pointing out Plaintiffs’

 2   ongoing failure to provide straightforward responses to discovery that was core to Plaintiffs’

 3   claims. Further, the correspondence pointed out that it was unclear where Plaintiffs were in fact

 4   offering to provide amended responses versus offering inadmissible evidence. A true and correct

 5   copy my May 3, 2021, correspondence is attached as Exhibit E. On May 4, 2021, Plaintiffs’

 6   counsel responded, confirming that Plaintiffs would provide amended responses. However,

 7   Plaintiffs were not clear as to which responses would be amended. Further, despite Mr. Kim’s

 8   demand for amended responses before Mr. Klein’s deposition and this Opposition, Plaintiffs

 9   represented that they would be unable to provide responses until May 11 or May 12. A true and

10   correct copy of Plaintiffs’ May 4, 2021, e-mail attached hereto as Exhibit F. At this point,

11   Plaintiffs have not meaningfully responded to the majority of the written discovery propounded

12   by Mr. Kim. Plaintiffs have either not provided straightforward responses in violation of the Rules

13   of Civil Procedure or not responded at all.

14          5.      On April 8, 2021, Mr. Kim served a notice for Mr. Klein’s deposition, setting that

15   deposition for May 6, 2021. A true and correct copy of Mr. Klein’s deposition notice is attached

16   hereto as Exhibit G. Mr. Klein’s deposition went forward on May 6, 2021, but remains open due

17   to the fact the dispute regarding Plaintiffs’ discovery responses remains unresolved and Plaintiffs

18   have promised amended responses. A true and correct copy of excerpts from a “rough transcript”

19   from Mr. Klein’s deposition is attached as Exhibit H.

20          6.      Mr. Kim has noticed the deposition of Nabil Manji. A true and correct copy of

21   Mr. Manji’s deposition notice is attached as Exhibit R. Mr. Manji was not disclosed in Plaintiffs’

22   Rule 26 Disclosures yet his declaration forms part of Plaintiff’s moving papers. A true and correct

23   copy of Plaintiffs’ Rule 26 Disclosures are attached hereto as Exhibit I. While Mr. Nabil’s

24   existence was known to Mr. Kim, his significance was only recently revealed at Mr. Klein’s

25                                                                                       LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                              CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                    1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                         TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                     529644.1
              Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 4 of 12




 1   May 6, 2021, deposition, wherein Mr. Klein testified that Mr. Manji was the sole decision maker

 2   at Covalence with respect to loans made to Mr. Kim based on the conflict created by Mr. Klein’s

 3   prior loans with Mr. Kim. Exhibit H, pp. 38, 101:20-25,102:9-17. Counsel for Mr. Klein was

 4   very clear that Mr. Klein was not appearing as a Rule 30(b)(6) witness. Exhibit H, p.18:19-22.

 5   It is reasonably anticipated that Mr. Manji, and only Mr. Manji, will be able provide testimony

 6   regarding several issues. First, it is relevant to Covalence’s breach of contract claim and

 7   associated calculation of damages (how payments were applied against interest and principal,

 8   penalties, and any waiver of late fees afforded Mr. Kim), which is particularly relevant in light of

 9   Mr. Klein’s testimony regarding Covalence’s rollover of the January 2019 loan into the

10   “Revolver” and the treatment of ongoing interest and late fee calculations from the January 2019

11   loan (see Exhibit H, pp. 126:21-127:16; 128:3-6; 130:16-22).             Second, it is relevant to

12   Covalence’s fraud claim and what factors Mr. Manji (Covalence) relied on in making loans to

13   Mr. Kim. Based on Mr. Klein’s testimony, it is anticipated that Mr. Manji will testify that the

14   early loans by Mr. Kline and the tremendous profit Mr. Klein had made off of Mr. Kim were a

15   significant factor in Mr. Manji entering into loans with Mr. Kim. H, pp. 70:24-71:5; 84:1 -14;

16   93:9-23; 100:14-21; 133:19-134:2; 148:16-22. This testimony is necessary to weigh issues of

17   materiality and justifiable reliance by Covalence, with respect to alleged misrepresentations by

18   Mr. Kim, which Covalence must establish to support its fraud claim. Third, it is relevant to any

19   representations by Mr. Kim to Mr. Manji (the sole decision maker at Covalence) regarding the

20   purposes of funds loaned, which goes directly to Mr. Kim’s usury defense.

21          7.       It is critical for Mr. Kim to obtain the outstanding discovery from Plaintiffs before

22   responding to Plaintiffs’ summary judgment motion. For example, the outstanding discovery

23   requests will result in highly relevant information related to the following issues, which are central

24   to the pending summary judgment motion:

25                                                                                        LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                               CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                     1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                          TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                      529644.1
             Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 5 of 12




 1             •   Breach of Contract Claim.

 2                     a) Mr. Kim has sought and Plaintiffs have failed to meaninglyfully respond to

 3   discovery regarding the specific representations allegedly made by Mr. Kim regarding the

 4   purpose of each loan and what funds would be used for, that they would be used for “business

 5   purposes” or another purposes outside of the protection of Washington’s usury laws. See, e.g.,

 6   Exhibit A, pp. 4-5, 11 (Interrogatories 5 and 7 to Covalence; Requests for Production 4 to

 7   Covalence); Exhibit C, pp. 11-12. This testimony goes directly to Mr. Kim usury defense on

 8   Plaintiffs’ breach of contract claim. To the extent that Plaintiffs claim that they have responded,

 9   the Plaintiffs have not responded on a loan-by-loan basis. Plaintiffs must confirm, for each loan,

10   what purpose was communicated to them by Mr. Kim, if any, regarding the purpose of the loan.

11   Mr. Kim is entitled to receive this information and further, examine Plaintiffs under oath

12   regarding their contentions.

13                     b) Plaintiffs have failed to respond to discovery regarding both loan

14   modifications and application of payments and calculations of interest and late fees. Plaintiffs’

15   production is littered with snippets that confirm that there were modification to the loan

16   agreements and re-payment terms.          Attached as Exhibit J, a composite exhibit, are

17   communications between Mr. Kim and Plaintiffs regarding loan modifications (COVAL_000617;

18   COVAL_0000643; KLEIN_000159; KLEIN_0000301; KLEIN_0000341). Mr. Kim has sought

19   discovery, and is entitled to straightforward responses, regarding both the loans at issue and

20   Plaintiffs’ methodology to compute damages. See, e.g., Exhibit A, pp. 3-4 (Interrogatories 1 and

21   2 to Covalence, Requests for Production 2 and 3). A straightforward response by Plaintiffs is still

22   outstanding. See, e.g. Exhibit C, pp. 5-8. This discovery goes to the core of Plaintiffs’ claimed

23   damages and must be produced. There is no reason to believe that Plaintiffs do not have this

24   information available, as suggested by their Motion (Motion, § E), and can provide it in a clear

25                                                                                      LAW OFFICES
     DECLARATION OF JON-ERIK MAGNUS IN                                              CALFO EAKES LLP
     SUPPORT OF DEFENDANT’S OPPOSITION TO                                    1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
     PLAINTIFFS’ MOTION FOR SUMMARY                                         TEL (206) 407-2200 FAX (206) 407-2224
     JUDGMENT
     (Case No. 2:20-cv-01628-BJR)


                                                                                                                    529644.1
             Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 6 of 12




 1   and straightforward manner. To be clear, Covalence has produced some documents detailing the

 2   amounts owed but the modifications noted above are not reflected in the documents attached to

 3   the Motion or documents produced by Plaintiffs. Mr. Kim is entitled to receive this information

 4   and further, examine Plaintiffs under oath regarding their methodologies for calculations and

 5   application of credits as detailed in Exhibit J.

 6                     c) Discovery is further needed from Covalence regarding its knowledge of Mr.

 7   Kim’s financial condition and terms for loans. Mr. Klein testified to placing loans with Mr. Kim

 8   at tremendous profit (5% interest for 4 days on 10 bitcoin), a “crazy interest rate” in Mr. Klein’s’

 9   words, and similar loans offered to Mr. Kim when he struggled to meet repayment obligations.

10   Exhibit H pp. 80:8-25; 82:19-83:9; 148:16-149:14. Mr. Klein’s testimony is suggestive of

11   oppressive and opportunistic lending that constitutes economic duress or business compulsion

12   that would void the loans as unconscionable.

13                     d) Mr. Klein’s testimony confirmed that the loans entered into by Mr. Kim and

14   Plaintiffs did not contain any outward manifestation of the loans’ purpose or intended use. Exhibit

15   H, pp. 73:2-4; 73:13-15; 83:22-84:1; 110:21-111:4; 112:17-22. Further, discovery is should be

16   allowed with respect to the later loans – which are in dispute in this matter – and what in-fact

17   representations were made to Plaintiffs, as opposed to the earlier loans that were repaid.

18             •   Fraud Claim.

19                     e) Mr. Kim has sought and Plaintiffs have failed to respond to discovery

20   regarding the specific misrepresentations allegedly made by Mr. Kim and which Plaintiffs relied

21   on, in connection with each loan Plaintiffs allege were fraudulently induced. See, e.g., Exhibit A,

22   pp. 4 (Interrogatory No. 3 to Covalence); Exhibit C, pp. 8-10. If Plaintiffs would only provide

23   straightforward answers to this discovery, served well in advance of the motion, it is anticipated

24   that evidence would reveal that the majority of supposed assertions by Mr. Kim flow to earlier

25                                                                                       LAW OFFICES
     DECLARATION OF JON-ERIK MAGNUS IN                                               CALFO EAKES LLP
     SUPPORT OF DEFENDANT’S OPPOSITION TO                                     1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
     PLAINTIFFS’ MOTION FOR SUMMARY                                          TEL (206) 407-2200 FAX (206) 407-2224
     JUDGMENT
     (Case No. 2:20-cv-01628-BJR)


                                                                                                                     529644.1
             Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 7 of 12




 1   loans that Mr. Kim repaid. Further this discovery is central to Mr. Kim’s ability to defend against

 2   assertions that any of the alleged misrepresentations were not material or were not reasonably

 3   relied by Plaintiffs to support the claim of fraud. There is no reason to believe that Plaintiffs

 4   cannot identify, for each loan, the specific misrepresentation that they allege was made by Mr.

 5   Kim, if any, and upon which they materially relied in connection with each loan that they claim

 6   was fraudulently induced. Upon receipt of this information, Mr. Kim should be entitled to

 7   examine Plaintiffs under oath regarding their contentions.

 8                     f) Mr. Klein has not responded to written discovery regarding the scope and

 9   extent of his disclosures to Covalence regarding his investigation of Mr. Kim. See, Exhibit B, pp.

10   58-59 (Interrogatory 17 to Mr. Klein and his corresponding objection and non-response); Exhibit

11   C, pp. 17-19. This discovery goes directly to what Mr. Klein told Mr. Manji (Covalence) and

12   what Mr. Manji (Covalence) relied on before making loans to Mr. Kim. Responses to this

13   discovery is at the heart of issues of materiality and reasonable reliance under the fraud claim.

14   Mr. Klein can easily relay what disclosures he made to Mr. Manji, the decisionmaker at

15   Covalence, regarding Mr. Kim. At deposition, Mr. Klein confirmed that Mr. Kim’s successful

16   track record and profitability (as opposed to other factors) was key consideration relayed to Mr.

17   Manji. See, e.g., pp. 6-770:24-71:5; 84:1 -14; 93:9-23; 100:14-21; 133:19-134:2; 148:16-22. To

18   the extent that further information is provided, Mr. Klein should be subject to further examination

19   under oath regarding his contentions.

20                     g)   Plaintiffs have failed to timely respond to discovery regarding the identity

21   of individuals that Plaintiffs know to have provided loans to Mr. Kim. Compare, Exhibit B, pp.

22   15-16 (Covalence response to Interrogatory 14) and Exhibit H, p. 180. Plaintiffs’ response to

23   written discovery was vague but at deposition Mr. Klein was able to identify three individuals

24   that likely have relevant information central to Plaintiffs’ assertion of misrepresentations. Ibid.

25                                                                                      LAW OFFICES
     DECLARATION OF JON-ERIK MAGNUS IN                                              CALFO EAKES LLP
     SUPPORT OF DEFENDANT’S OPPOSITION TO                                    1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
     PLAINTIFFS’ MOTION FOR SUMMARY                                         TEL (206) 407-2200 FAX (206) 407-2224
     JUDGMENT
     (Case No. 2:20-cv-01628-BJR)


                                                                                                                    529644.1
                  Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 8 of 12




 1        Perhaps more significantly, squirreled away in foot note 5 of Plaintiffs’ moving papers (Dkt. 25,

 2        p.5:26) is an admission by Plaintiffs that Mr. Klein was placing loans on behalf of a third-party,

 3        who Plaintiffs refused to identify in written discovery. It is anticipated that these individuals will

 4        be able to testify whether or not they were creditors at the time alleged by Plaintiffs and if Mr.

 5        Kim was obligated to these creditors, whether that debt was material so as to prevent repayment

 6        as alleged by Plaintiffs.

 7              8.       Mr. Kim has also noticed a 30(b)(6) witness on behalf of Covalence which is

 8   attached as Exhibit S to further address outstanding discovery with respect to Plaintiffs’ claims.

 9              9.       Finally, Plaintiffs have not been diligent about production of documents in this

10   matter. Attached as Exhibit P, is a true and correct Notice of Production, for Plaintiffs’ fourth

11   production of documents in response to Mr. Kim’s initial document demand. As stated in the

12   Notice of Production, Plaintiffs produced approximately 500 pages of documents March 22, 2021,

13   four days before the present motion, on April 15, 2021 Plaintiffs produced approximately 1,600

14   pages of documents, which was followed by a production of 270 documents a week before Mr.

15   Klein’s deposition. And finally, on May 6, 2021, the day after Mr. Klein’s deposition, another 12

16   pages of documents were produced.

17              Discovery to Third Parties

18              10.      On April 5, 2021, Mr. Kim issued a subpoena to Doe 1, seeking documents and a

19   deposition on April 30, 2021. Doe 1 is believed to be Victim No. 2 in the criminal complaint, an

20   individual alleged to have entered into a transaction(s) with Mr. Kim. On April 26, 2021, Doe 1

21   filed a motion to quash that deposition in the Northern District of California (Case No. 3:21-mc-

22   90101). 1 That matter has been assigned to the Honorable Donna Ryu, who has ordered the parties

23   to submit letter briefing by May 7, 2021, which has been completed. Judge Ryu has also set a

24
     1
         Doe 1 has also filed a motion to proceed under a pseudonym.
25                                                                                             LAW OFFICES
         DECLARATION OF JON-ERIK MAGNUS IN                                                 CALFO EAKES LLP
         SUPPORT OF DEFENDANT’S OPPOSITION TO                                       1301 SECOND AVENUE, SUITE 2800
                                                                                    SEATTLE, WASHINGTON 98101-3808
         PLAINTIFFS’ MOTION FOR SUMMARY                                            TEL (206) 407-2200 FAX (206) 407-2224
         JUDGMENT
         (Case No. 2:20-cv-01628-BJR)


                                                                                                                           529644.1
               Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 9 of 12




 1   hearing on the motion to quash for May 27, 2021. In the meantime, counsel for Doe 1 has

 2   represented that Doe 1 will not provide any documents or appear for his deposition until such time

 3   as the Court rules on the Motion to Quash A true and correct copy of the subpoena for Doe 1 is

 4   attached hereto as Exhibit K, with Doe 1's name redacted, out of an abundance of caution.

 5            11.     On April 8, 2021, Mr. Kim issued a subpoena to Doe 2, 1 seeking documents and a

 6   deposition on April 26, 2021. Doe 2 is believed to be Victim No. 1, and is another individual that

 7   is alleged to have entered into a transaction(s) with Mr. Kim. Counsel for Doe 2 (the same counsel

 8   representing Doe 1) has represented that Doe 2 will not provide any documents or appear for

 9   deposition but is also waiting on the outcome Doe 1’s motion to quash.                   A true and correct copy

10   of the subpoena for Doe 2 is attached hereto as Exhibit L, with Doe 2's name redacted, out of an

11   abundance of caution.

12            12.     On April 5, Mr. Kim attempted to subpoena JB Baskt, seeking documents and a

13   deposition on April 28, 2021. Mr. Baskt is believed to be Victim No. 3 in the criminal complaint

14   and another individual that entered into a transaction(s) with Mr. Kim. To date, service has not

15   been made on Mr. Baskt but an investigator has been retained to determine his whereabouts.                                 A

16   true and correct copy of the subpoena for Mr. Baskt is attached hereto as Exhibit M.

17            13.     On April 8, 2021, Mr. Kim issued a subpoena for documents to CoinList for

18   documents, The return on this subpoena is May 6, 2021. CoinList is Doe 2’s former employer and

19   Mr. Kim’s subpoena seeks correspondence between Doe 2 and his former colleagues regarding

20   Mr. Kim. A true and correct copy of the subpoena for CoinList is attached hereto as Exhibit N.

21   CoinList has responded to Mr. Kim’s subpoena and counsel for Mr. Kim reasonably anticipate that

22   they will be required to meet and confer with CoinList regarding the “completeness” of their

23   production.

24   1
      Doe 2 is taking substantially the same position as Doe 1 in response to the subpoena and a motion to proceed under a
     pseudonym is anticipated shortly.
25                                                                                                  LAW OFFICES
         DECLARATION OF JON-ERIK MAGNUS IN                                                      CALFO EAKES LLP
         SUPPORT OF DEFENDANT’S OPPOSITION TO                                            1301 SECOND AVENUE, SUITE 2800
                                                                                         SEATTLE, WASHINGTON 98101-3808
         PLAINTIFFS’ MOTION FOR SUMMARY                                                 TEL (206) 407-2200 FAX (206) 407-2224
         JUDGMENT
         (Case No. 2:20-cv-01628-BJR)


                                                                                                                                529644.1
             Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 10 of 12




 1          14.       Mr. Kim will depose Ms. Natasha Vengurlekar, Hedge Fund Accountant for Triple

 2   Leo Consulting. A true and correct notice of subpoena, to Ms. Vengurlekar, is attached hereto as

 3   Exhibit T. Correspondence between Plaintiffs and Ms. Vengurlekar confirm that she was

 4   Plaintiffs’ accountant and was responsible for tracking payments and allocation of payments (to

 5   principal, interest, and late fees) by Mr. Kim. See, e.g. Exhibit O (one of serval communications

 6   between Plaintiffs and Ms. Vengurlekar regarding payments by Mr. Kim). Further, Mr. Klein

 7   could not confirm the manner in which many of the accounting details attached to Plaintiffs’

 8   motion were prepared. Exhibit H, p.121:23-122:11.

 9          15.       Plaintiffs have not responded to written discovery regarding individuals with

10   knowledge of facts supporting their contentions (other than Mr. Klein, Mr. Manji, and Mr.

11   Janeway) citing a “Cumulative Witness Objection.” The failure to respond and the propriety of

12   the objection is addressed in Mr. Kim’s meet and confer letter dated April 16. See Exhibit C, p.3.

13   Based on Plaintiffs’ objection and refusal to respond, Mr. Kim has reason to believe that Plaintiffs

14   are withholding discoverable information regarding the identify of third parties to the prejudice of

15   Mr. Kim.

16          16.       It is critical for Mr. Kim to obtain the outstanding discovery from the above third

17   parties before responding to Plaintiffs’ summary judgment motion. For example, the outstanding

18   discovery requests will result in highly relevant information related to the following issues, which

19   are central to the pending summary judgment motion:

20                •   Breach of Contract Claim.

21                      a)   Mr. Kim should be permitted to take discovery from Ms. Vengurlekar. Her

22   deposition should be taken to assess the veracity of Plaintiffs’ assertions regarding amounts owed

23   and verify the amounts alleged to be in dispute. This goes directly the heart of Plaintiffs’ claims.

24

25                                                                                       LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                              CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                    1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                         TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                     529644.1
             Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 11 of 12




 1                •   It is anticipated that if Plaintiffs identify additional witnesses, as discussed supra

 2                    at ¶ 15, such witness will be able to described what both Mr. Klein and Covalence

 3                    knew regarding Mr. Kim financial condition and if that was exploited to force Mr.

 4                    Kim to accept oppressive and opportunistic terms so as to constitute economic

 5                    duress or business compulsion that would void the loans as unconscionable. Fraud

 6                    Claim.

 7                      b)     Mr. Kim should be permitted to take discovery regarding Plaintiffs’

 8   allegation that he misrepresented the numbers of creditors. Such third-party discovery would

 9   establish the number of creditors, when amounts were due to other creditors, whether there were

10   bona fide disputes as to the amounts actually owed and whether those amounts were truly material

11   or de minimis given Mr. Kim’s obligations to Plaintiffs so as to make any omission unintentional.

12   By Mr. Klein’s own admission, Doe 1and Doe 2 are creditors of Mr. Kim. Their testimony will

13   establish the time frame of any liabilities by Mr. Kim, if any, to refute or confirm Plaintiffs’

14   assertions as well as the materiality of the liability, again to refute or confirm, Plaintiffs’ assertions

15   of Fraud.

16                      c)     Mr. Kim should be afforded an opportunity to take discovery to counter

17   Plaintiffs’ assertion that he intended to defraud them. The third-party discovery will establish

18   Mr. Kim’s other transactions at the same or similar time and why or how those transactions ended,

19   thus establishing business deals that went sideways as opposed to any nefarious intent on the part

20   of Mr. Kim. Such evidence goes directly to the element of intent that Mr. Kim must refute in the

21   face of Plaintiff’s fraud claim.

22          17.       On April 20, 2021, the day after Plaintiffs’ motion was filed, Plaintiffs demanded

23   that Mr. Kim withdraw all pending discovery, both Mr. Klein’s deposition and the third-party

24   subpoenas. Plaintiffs threatened to seek a protective order to prevent the discovery from going

25                                                                                           LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                                  CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                        1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                             TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                         529644.1
             Case 2:20-cv-01628-BJR Document 32 Filed 05/10/21 Page 12 of 12




 1   forward if the discovery was not withdrawn. Counsel for Mr. Kim responded on April 22, 2021,

 2   respectfully requesting that Plaintiffs’ motion be taken off calendar without prejudice to it later

 3   being refiled in light of substantial outstanding discovery. However, it was only after the parties

 4   met and conferred on the afternoon of April 22, 2021, that Plaintiffs withdrew their threat to file a

 5   protective order. A true and correct copy of the parties’ e-mail correspondence, April 20, 2021

 6   through April 22, 2021, it attached hereto as Exhibit Q.

 7                  Signed under penalty of perjury under the laws of the United States of America, at

 8   San Francisco, California, this 10th day of May, 2021.

 9
                                                   By    s/Jon-Erik Magnus
10                                                   Jon-Erik Magnus WSBA No. 54691

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                                        LAW OFFICES
      DECLARATION OF JON-ERIK MAGNUS IN                                               CALFO EAKES LLP
      SUPPORT OF DEFENDANT’S OPPOSITION TO                                     1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      PLAINTIFFS’ MOTION FOR SUMMARY                                          TEL (206) 407-2200 FAX (206) 407-2224
      JUDGMENT
      (Case No. 2:20-cv-01628-BJR)


                                                                                                                      529644.1
